Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 3, 2015

                                     No. 04-15-00272-CV

                                     Kyu Im ROBINSON,
                                          Appellant

                                               v.

                              Jess L. MAYFIELD, Trustee, et al,
                                         Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-07766
                                Renee Yanta, Judge Presiding


                                        ORDER
         The “Motion For Leave to Withdraw As Counsel of Record for Appellees” is DENIED
for failure to comply with the delivery requirement of Rule 6.5(b). See Tex. R. App. P. 6.5(b)
(requiring that the motion be “delivered to the party in person or mailed—both by certified and
by first-class mail---to the party at the party’s last known address”).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court